—Order, Supreme Court, New York County (Jeffrey Atlas, J.), entered July 25, 2000, which denied the petition to vacate the NASD arbitration *365award in respondent’s favor and granted respondent’s motion to confirm said award, unanimously affirmed, with costs.
As the motion court found, the arbitration hearing was fundamentally fair. Contrary to petitioner’s contentions, it was the proper prerogative of the arbitrators to bifurcate the proceedings and petitioner’s claims were properly dismissed after the liability phase of the proceedings (see generally, Matter of Bisnoff v King, 154 F Supp 2d 630), during which petitioner was afforded a full and fair opportunity to present evidence as to agreements governing his dismissal, severance pay, and entitlement to bonus compensation. Finally, that portion of the award assessing petitioner one half of the forum fees was not improper. Petitioner, having chosen to arbitrate his claims (see, e.g., Campbell v Cantor Fitzgerald & Co., 21 F Supp 2d 341, affd 205 F3d 1321), has waived any objection to payment of the fees entailed by that choice. We have considered petitioner’s remaining arguments and find them unavailing. Concur — Sullivan, P. J., Andrias, Wallach and Marlow, JJ.